 E. I. DU PONT DE NEMOURS & CO.535E. I. du Pont de Nemours and Company and Interna-tionalBrotherhood of ElectricalWorkers, LocalUnion 382, AFL-CIO. Case 11-CA-5013May 11, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn December 29, 1972, Administrative Law JudgeFannie M. Boyls issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, E. I. du Pont de Nemoursand Company, Florence, South Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEFANNIEM. BOYLs,Administrative Law Judge: This case,initiated by a charge and an amended charge filed re-spectively on July 11 and August 9, 1972, and a complaintissued on August 31, 1972, was tried before me at Florence,South Carolina, on October 30, 1972. The complaint alleges,and Respondent's answer denies, thatRespondent since onor about January 11, 1972, has refused to bargain with theCharging Party, in violation of Section 8(a)(5) and (1) of theAct. Subsequent to the hearing counsel for Respondent andfor the General Counsel filed briefs, which I have carefullyconsidered.Upon the entire record in this case and my observationof the demeanor of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is a Delaware corporation having facilitieslocated in South Carolina, including a plant at Florence,South Carolina, where it is engaged in the manufacture ofa polyester film product. During the 12-month period pre-ceding the issuance of the complaint, which is a representa-tive period, Respondent received at its Florence plant goodsand raw materials valued in excess of $50,000 directly frompoints outside South Carolina. During the same representa-tive period Respondent shipped directly to points outsideSouth Carolina products valued in excess of $50,000. I findon the basis of these facts that Respondentis engaged incommerce within the meaning of Section 2(6) and (7) of theAct.IITHELABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, LocalUnion 382,AFL-CIO,herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.IIITHEUNFAIR LABOR PRACTICESA. Background and IssuesRespondent employs about 420 employees in 11 workunits at itsFlorence, South Carolina, plant. Approximately28 of these employees are in a work unit consisting of con-trol mechanics and their trainees.' This work unit was foundby the Board's Regional Director to constitute a unit appro-priate for purposes of collective bargaining and, followinga representation election, the Union was certified on Octo-ber 1, 1971, as the collective-bargaining representative ofemployees in that unit. None of the other employees in theplant are represented by any union.As found by the Board in a prior and related unfair laborpractice case against Respondent (199 NLRB No. 175, de-cided October 26, 1972), Respondent had, in thepreelectioncampaign, opposed the Union as its employees' representa-tive. Its plant manager, Bray, had told the employees,among other things, that employees in another plant ofRespondent who selected the Union to represent them hadreceived no benefits from the payment of union dues; thatif the employees chose the Union, all benefits would be"negotiated . . . from the bottom up"; that Respondentwould, contrary to its previous practice, "hire and fire fromthe gate"; and that the control mechanic group, if theyvoted the Union in, would lose their "rollback" rights toother jobs in the plant in the case of a layoff or the failureof a trainee to pass a progression test. In fulfillment of thelatter threat, Respondent, following the Union's certifica-tion, did in fact discharge a control mechanic trainee, Hil-ton Harrell, who failed a progression test-contrary to Re-spondent's long-established practice of permitting a traineewho fails a progression test to roll back to a job in1Of these, 22 are control mechanics and 6 aretrainees.203 NLRB No. 95 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother work unit towhich his plant seniorityentitled him.The Boardfound thatby threatening prior to theelectionto take from employees in the control mechanic group, iftheyselected theUnion, their long-recognizedright to rollback to other work unit jobs to which their plantsenioritymight entitle them in caseof a layoffor failure to pass aprogressiontest and bymaking thatthreat a realityafter theelection in the case of trainee Hilton Harrell,Respondentviolated Section 8(axl) and(3) of the Act.On October 27, 1971,at its first contract negotiationmeeting with the Union,Respondent informedthe Unionof its plan to terminate employee Harrell rather than permithim to roll back to a plant pooljob which he could havedone,after failing a progression test, if the Union had notbeen chosen to represent the control mechanicgroup. Atthis and three subsequent meetingsheld on November 4, 11,and 16,1971,Respondent and theUnion discussed thissubject.Respondent gave its reasons for its decision and theUnion opposed and gave its reasons for opposingRespondent's proposedaction.Itwas after these negotia-tions, and over the strong protestof the Union, thatRespon-dent terminated Harrell's employment.Since thepositionsof the parties on this subject werethoroughlyexplicated inthe October and November 1971 negotiationmeetings andremained essentially unchanged throughout the numerousbargaining conferencesheld in 1972,Respondent'sminutesof those 1971 meetings are an inseparablepart of the evi-dence relevant to a determinationof the question beforeme-whether Respondent's adamant insistenceupon con-tract provisions which would permitit to do whatthe Boardhad found it violatedSection 8(a)(3) of the Actin doing inthe case of employee Harrell,constituted a violation ofRespondent's bargainingobligations under Section 8(aX5)and Section8(d) of the Act .2The complaint allegesthatRespondent sinceon or aboutJanuary 11,1972, has refused to bargain,in violation ofSection 8(aX5) and(1) of the Act, by (1) adamantlyinsistingupon the inclusion in anycontractof a seniority clausewhich would discriminatorilydenymembers of the bargain-ing unit the privilege toroll back, revert toor be reinstatedin a previously held work unitjob, which privilege wasafforded employeesprior to the certification of the Union;(2) adopting and thereafter adamantly maintaining a take-it-or-leave-it positionwith respectto a proposed contractwhich would eliminaterollback privilegesfor members ofthe bargaining unit;and (3)engaging in a course of bargain-ing constituting only surface bargainingwithout any intentof reaching any final andbinding collective-bargainingagreement.All three of these allegations,as I understandthe General Counsel's position,relateto Respondent's posi-tion with regard to elimination of the employees' rollbackprivileges.2Respondent kept minutes on each bargainingsession,which the GeneralCounsel has apparently regarded as substantially accurate and which heintroduced in evidence as G.C. Exh. 2(a)- (kkkk). I, too, shall accept them asa substantially accurate account of what took place during the negotiatingsessions.B. Operation of Respondent's EstablishedSeniority SystemAt the time it opened its Florence, South Carolina, plantin 1960,Respondent established and has since been operat-ing under three types of seniority for its employees-workunit seniority, plant seniority, and company seniority. Com-pany seniority determines vacation, pension, and insurancebenefits on a companywide basis and can be retained by anemployee if he leaves one of theCompany'splants andworks at another.Work unit and plant seniority determinehis job rights if he is scheduled for layoff or if he fails aprogression test in the control mechanic(sometimes alsoreferred to as the control equipment mechanic)work unit orthe general mechanic work unit-the only groups in whichprogression tests are given.Jobs at Respondent's plant are in eight different wagegroup classifications.Controlmechanics are in Class 8, thehighest paid classification.Trainees for a control mechanicjob start at Class 3 and progress through four more classifi-cations until they qualify for the control mechanic, Class 8job. Each trainee is given a progression test at the end ofspecified training periods over an approximately 3-year pe-riod.Atrainee who fails his first progression test-givenafter8weeks-cannot be retested and must, underRespondent'slong-establishedpolicy,be returned or"rolled back" to his former job in another work unit. If atrainee fails a subsequent progression test,however, he hasthe option of returning to the labor pool at a Class 2 jobimmediately or of being retested and returning to the laborpool only ifhe fails upon being retested.He may not againbe retested following a failure of any progression test be-yond the first one but must return to the labor pool fromwhich he may progress when a vacancy occurs into a Class3 job in his former work unit. This capsuled version of therollback and plant seniority policy as it affects the traineesis described in greater detail in a memorandum, the accura-cy of which was affirmed by Respondent's Employee Rela-tions Superintendent Wallace (G.C.'s Exh. 4(a) and (b) ). Itisalsodescribed in detail by Administrative Law JudgeOhlbaum in the earlier unfair labor practice case.Long-established plant seniority policies also protect thejob rights of an employee who is selected for layoff from hiswork unit job because there are an excessive number ofemployees for the jobs Respondent needs to have filled inthat work unit. An employee thus selected for layoff isreferred to as having been "excessed."Under thispracticea control mechanic or traineewould have the right,in caseof layoff from the control mechanic work unit, to roll backinto another work unit in the plant where he had previouslyworked.He would not be laid off from the plant unless heprogressed down to the labor pool, the lowest paidclassifi-cation of employees, and had no plant seniority over anyemployee there-an unlikely occurrence which has neverhappened in Respondent's 12-year history. Indeed no con-trolmechanic or trainee has ever yet even been rolled backbecause of a lack of work.C. The NegotiationsAt the very firstbargaining conference between Respon- E. I. DU PONT DE NEMOURS & CO.dent and the Union,On October27, 1971,the parties dis-cussed the manner in which they would proceed in attempt-ing to reach a collective-bargaining agreement.Respondentrejected a union proposal that each provision of the Union'sproposed contract,as accepted or revised,be initialed as itwas agreed upon.Respondent expressed its desire to agreeonly upon a total package and for that reason was unwillingtd commit itself,even tentatively,as to any particular provi-sion or make a counterproposal during the course of bar-gaining until all provisions of the Union's proposed contracthad been thoroughly discussed.It agreed,however, to giveits"thoughts"as to each proposal during the course ofbargaining and, after all provisions of the Union's proposedcontract had been considered,to submit to the Union acomplete counterproposed agreement based upon its viewsand concessions as expressed in its "thoughts."The Unionacquiesced in this method of proceeding.Itwas at this first bargaining conference also that Re-spondent announced its plan to terminate,rather than rollback to a plant pool job,trainee Hilton Harrell,who hadfailed a second progression test for the control mechanicclassification.Respondent stated that it wished to discussthismatter "outside the negotiations."At this and threesubsequent meetings with the Union held on November 4,11, and 16,management explained its reasons for wishingto eliminate the rollback privilege for bargaining unit em-ployees.These reasons, restated in subsequent bargainingconferences in 1972,at the hearing in the unfair labor prac-tice case involving Harrell's discharge,and at the hearing inthe instant case,may be summarized as follows: TheBoard's certification of the Union for the control mechanicgroup was like slicing one piece of pie out of the whole andmade the application of plant seniority and rollback privi-leges inappropriate because: (1) Respondent feared that theUnion would attempt to bargain for the nonrepresentedwork units if employees in the represented unit continuedto roll back into plant jobs outside their own work unit; (2)employees in the nonrepresented work units were express-ing concern over the possibility that they might be displacedby bargaining unit employees rolling back into their jobs;and (3)Respondent'sprior experience with continuedmovement of employees between two plant groups, aftereach plant chose a different union to represent them, hadnot worked satisfactorily and the unions themselves hadagreed to a discontinuance of the practice of interchangingemployees on the basis of the two plant seniority systemwhere layoffs were necessary because of"excess crew."A close analysis of Respondent's announced reasons foreliminating these plant seniority rollback practices for itsrepresented employees convinces me that they were notasserted in good faith.There were I I work units of employ-ees at the plant before as well as after the election and theonly difference after the election is that one was representedby a union and the other 10 were not.With respect toRespondent's expressed fear that the Union would attemptto bargain for employees outside the certified bargainingunit if employees in that unit were permitted to continueasserting rollback privileges, it is noted that the Union hasconsistently disclaimed any intention to seek to bargain foremployees outside the certified bargaining unit. Thus,Respondent'sminutes of the November 4, 1971, negotia-537tions show that the Union assured Respondent,in responseto the latter's asserted misgivings about rolling back thedisqualified trainee,Harrell, "that, once the disqualifiedtrainee was in the other group, they [Union] would notrepresent him." Similar assurances in this respect were givenRespondent during the November 11, 1971, negotiationsregarding Harrell, and in none of Respondent'sminutescovering the 17 contract negotiationsessionsis there anyindication that the Union would seek to bargain except forcertifiedunit employees .3 If, however, the Union evershould attempt to bargain for employees outside the certi-fied unit, Respondent, of course, could refuse to negotiateregarding the nonunit employees.Respondent's second asserted reason for its proposal-that employees in the other 10 work units were concernedabout the possibility of their being displaced by a controlmechanic-similarly fails to withstand analysis. Respon-dent concedes that employees in the past have expressedconcern when their jobs have been affected by the rollbackof control mechanic trainees and that its present positionregarding rollback would give the nonrepresented employ-ees job protection which they never had before at the ex-pense of a loss of job protection for the representedemployees. Respondent's insistence upon this change inrollback privileges, based upon the fact that the controlmechanics and trainees had chosen the Union to representthem and the employees in the other 10 work units had not,was found by the Board in the prior unfair labor practicecase, involving Harrell, to be unlawful discrimination andits continuedinsistencethroughout the lengthy bargainingconferences on union consent to such discrimination ap-pears indefensible and inconsistent with a good-faith at-tempt to reach an agreement.Respondent's third asserted reason for its proposal-thata continued application of seniority privileges across bar-gainingunit lines had proved unsatisfactory in the past-likewise constitutes no rational basis for Respondent's insis-tence in thiscaseupon the elimination of rollbackprivileges. In the example cited by Respondent where roll-back seniority practices had been applied between twoplants, two separate unions, each representing one of theplants, had themselves (and for reasons not disclosed in therecord) proposed single plant rollback privileges and Re-3At the hearingRespondent's employee relationssuperintendent and chiefnegotiator,Wallace,testifiedthat the Union was in factendeavoring tonegotiatefor people outside the certifiedunitbut he gaveno specific exampleof such an endeavor-unlessWallace was referring to an instance in whichRespondent mentioned the possibility of wanting to eliminate the work ofroutine repairmenwho, for more than 2 years, had beenassistingthe controlmechanics and the general mechanics on each shift. The Union took theposition that it would be interestedin such elimination and inany otherchange Respondent might make which would affect the working conditionsof employeesin the certified unit.The Union would naturallywant to negoti-ate about any matter which affects the working conditions of the employeesit representsbut its resolve to protect the rights and interests of employeesin the certified bargaining unit does not appear to be related in any way tothe question whether or notitwas endeavoringto representemployees out-side the control mechanicswork unit. Union Negotiator Sinway Youngcredibly denied that the Union had ever attempted to represent people out-side the bargaining unit.He testified. "In fact, we told Mr. Wallace and hisnegotiatorson many occasions, particularly over HiltonHarrell,that oncehe wasrolled back that we had nothing to do with him whatever, and wemade thatvery plain and very clear." 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent had agreed to the proposal. Here the Union didnot propose and has strenuously opposed the elimination oflong-established plant seniority rollback privileges.More-over,whatever Respondent and labor organizations mayhave done in some other situation,must be judged on thebasis of the facts in that situation and cannot serve as a basisfor judging the legality of Respondent's conduct in this case.At the hearing, Respondent's representative, Wallace, ex-pressed for the first time a fourth asserted justification forRespondent's proposed elimination of bargaining unit roll-back privileges.He contendsthat hehas been unable todiscover any other situation in which seniority rights havebeen interchanged between represented and unrepresentedgroups of employees.However,he has likewise apparentlyfound no precedent elsewhere for eliminating the inter-change of seniority rights between such groups.Neitherprecedent elsewhere,however,even if found,would haveany bearing upon the issue before me, whether Respondentin this case bargained in good faith in an attempt to reachan agreementwith the Union.Throughout the long course of bargaining, first with re-spect to Respondent's plan to eliminate trainee Harrell'srollback seniority rights and later with respect to 'contractterms, the Union remained unalterably opposed to any pro-posal by Respondent to take from any bargaining unit em-ployee his plant seniority rollback rights which Respondenthad always accorded all its employees. Respondent, on theother hand,was adamant in its insistence on eliminating thebargaining unit employees' privilege of rolling back to an-other work unitjob in case of a trainee's failure of a progres-sion test or in case of a control mechanic's job being"excessed." a The Unioninformed Respondent during thecourse of contract negotiations on May 11 that it "wouldnot bargain away rights employees were entitled to" (G.C.Exh. 2(ddd)) and on May 25 the Union suggested thatperhaps the parties could accept only a partial contractwhile awaiting the Board's decision on the Harrell dischargecase. Respondent replied that it would be better to workwithout a contract than with a partial one and that, in anyevent,its position regarding roll back and seniority was notlikely to change regardless of the Board's decision in theHarrellcase(G.C. Exh. 2(ggq) ). Respondent's proposedcontract based on the prior negotiations and its previously4 I do not deem it material,as Respondent appears to argue in its brief,that during the course of bargaining the Union made some proposals, thegranting of which would have caused Respondent to alter its present practic-es.As Respondent pointed out,theUnion proposed that if the job of abargaining unit employee should ever be "excessed" (which hasnever yethappened in the12-year historyof the plant's operation),the employeeshould be giventhe optionof rolling back into the job to which his plantseniority would entitle him in accordance with established procedure, or oftaking a voluntary layoff with severancepay at thejobclassification level heoccupied when the"excess"occurred.Both the Union and Respondentrecognized that a control mechanic,because of the high level of his pay rate,might prefer a layoff with severancepay normallypaid a control mechanicrather than a rollback to a lower paying job in some other work unit withthe possibility, even though remote,of eventually being "excessed" andreceiving severance pay at the lowest pay level. If the control mechanicelected to take a layoff under that proposal,his recall rights would be to thecontrol mechanic job rather than to the lower paying job.Respondent waswilling to agree to a layoff from the control mechanicjob at the higherseverance pay should the job be"excessed" but onlyinlieuof theemployee'slong-established privilege of rolling back to another work unit job.expressed"thoughts," which it submitted to the Union onJune 15, did not expressly mention the word "rollback" orexpressly provide for discharge of the trainees failing a pro-gression test,but it defined the seniority of the bargainingunit employees to be that shown on the control mechanicsseniority roster. Both the Union and Respondent under-stood that Respondent was continuing to insist that controlmechanic trainees who failed a progression test or controlmechanics whose jobs were "excessed" would no longer bepermitted to roll back to other work unit jobs in accordancewithRespondent's established practices. Thiswas stillRespondent's position at the time of the hearing.At the last bargaining conference on July 6, 1972, follow-ing Administrative Law Judge Ohlbaum's decision on June28, 1972, sustaining the Union's position with respect totraineeHarrell, there were a few matters other than theplant seniority rollback issue which had not been disposedof, but the parties agreed at the hearing in this case that thefailure to reach agreement on the rollback issues was themain stumbling block to an agreement and that the remain-ing issuescould probably be resolved if the rollback issueswere out of the way.It is clear to me that Respondent's adamant insistenceupon contract provisions which would have required theUnion to consent to job discrimination against control me-chanic unit employees solely because they had selected theUnion to represent them-in the face of the Union's asser-tion that it would never agree to such discrimination-wasfor the purpose of frustrating any chances that an agree-ment might be reached. It was also for the purpose of de-monstrating to the bargaining unit employees, as well as toother employees who might aspire to promotion into the toppaying control mechanic jobs, and to employees in the gen-eralmechanic work unit(where progression tests are alsogiven)who might wish union representation,that selectionof the Union as their bargaining representative would ad-versely affect their job security. Respondent had warned theemployees of the likelihood of this result in voicing opposi-tion to the Union prior to the election and had made goodits threat in taking away Harrell's rollback privileges anddischarging him when he failed a progression test. Its un-waivering persistence,under thecircumstances, in refusingto agree to a contract which did not permit it to carry outits antiunion motivated intent to discriminate against bar-gaining unit employees was unquestionably bad-faith bar-gaining and a violation of Section 8(a)(5) of the Act. I find,moreover,thatRespondent's insistence upon eliminatingplant seniority rollback privileges for represented employ-ees independently violated Section 8(a)(1) of the Act, asalleged in the complaint, by interfering with, restraining,and coercing employees in the exercise of their right tochoose a labor organization to represent them.In view of my findings set forth above, I find it unneces-sary to decide whether, as alleged in the complaint, Respon-dentfurtherrefusedtobargainbyadoptingatake-it-or-leave-it approach to bargaining or engaged inonly surface bargaining. These allegations are, as the Gener-al Counsel conceded at the hearing, closely related to, andapparently encompass, Respondent's conduct in connec-tion with the plant seniority rollbackissue. I do not believethat any useful purpose would be served in making separate E. I. DU PONT DE NEMOURS & CO.539findings regarding these allegations. The scope of my bar-gaining order herein would be unaffected by the finding ofan infraction by Respondent of its bargaining obligations inother respects.CONCLUSIONS OF LAW1.The Unionis, and has been at all times since its certifi-cation on October 1, 1971, the collective-bargaining repre-sentative of Respondent's employees in an appropriatebargaining unit consisting of its control mechanicemploy-ees and their trainees at its Florence, South Carolina,plant.2.By adamantly insisting upon the inclusion in a collec-tive-bargaining agreement of a seniority clause which woulddiscriminatorily deny to bargaining unit employees the priv-ilege,long established for all employees of its Florenceplant, to "roll back," revert to, or be reinstated in a previ-ously held work unit in case a trainee fails a progression testor there is a necessity for layoff,Respondent has, since onor about January 11, 1972, refused to bargain with theUnion in a good-faith attempt to reach anagreement, inviolation of Section 8(a)(5) of the Act, and has indepen-dently violated Section 8(a)(1) of the Act by interferingwith, restraining,and coercing employees in the exercise oftheir rights under Section 7 of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYcollective-bargaining agreement of a seniority clause whichwould discriminatorily deny to represented employees theprivilege,long established for all employees,to "roll back,"revert to,or be reinstated in a previously held work unit jobin case a trainee fails a progression test or there is a necessityfor layoff.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirSection 7 rights.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Upon request,bargain in good faith with the above-named Union as the exclusive bargaining representative ofits control mechanics and their trainees at Respondent'sFlorence,South Carolina,plant,and embody in a signedagreement any understanding reached.(b) Post at its Florence, South Carolina,plant,copies ofthe attached notice marked"Appendix."Copies of thenotice, on forms providedby theRegional Director forRegion 11, after being duly signed by an authorized repre-sentative of Respondent,shall be posted by Respondentimmediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by Respondentto insure that the notices are not altered,defaced,or coveredby any other material.(c)Notify the Regional Director for Region 11, in writ-ing, within 20 days from the date of this Order,what stepsRespondent has taken to comply herewith.It having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(5) and (1)of the Act, my recommended Order will require thatit ceaseand desist therefrom and take the affirmative steps normal-ly required to remedy the unfair labor practices found.In order to insure that the employees in the appropriateunit will be accorded the services of their selected bargain-ing agentfor the period provided by law, the initial periodof certification will be construedas commencingon the dateRespondent complies with the terms of the Order recom-mended herein. SeeMar-Jac Poultry Company, Inc., 136NLRB 785;Burnett Construction Company,149NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).Upon the foregoing findings of fact and conclusions oflaw, upon theentirerecord, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDERSRespondent,E. I. du Pont de Nemoursand Company, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain in good faith with InternationalBrotherhood of ElectricalWorkers, Local Union 382, AFL-CIO, as theexclusive bargaining representative of its em-ployees in an appropriate bargaining unit consisting of con-trol mechanics and their trainees at Respondent'sFlorenceSouthCarolina, plant.(b) Interferingwith,restraining,or coercing employeesin the exercise of their rights guaranteed under Section 7 ofthe Act by adamantlyinsisting upon the inclusion in any5In the eventno exceptions are filed as provided by Sec.102.46 of theRules and Regulationsof the National Labor RelationsBoard,the findings,conclusions, and recommended Order shall, as providedin Sec. 102.48 of theRules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order, and all objections thereto shallbe deemed waivedfor allpurposes.6In the eventthat the Board's Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL,upon request,bargain in good faith withInternational Brotherhood of ElectricalWorkers, Lo-cal Union 382,AFL-CIO,as the exclusive bargainingrepresentativeof the controlmechanics and their train-ees at our Florence, South Carolina,plant and willembody in a signed agreement any understandingreached. 540DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT insist upon the inclusion in any collec-tive-bargaining agreementof a seniority clause whichwould discriminatorily deny to represented employeesthe privilegeto "roll back," revert to or be reinstatedin a previously held work unit job in case a trainee failsa progressiontest or there is a necessity for layoff.WE WILL NOT in any like or relatedmanner interferewith,restrainor coerce our employees in the exerciseof their rightsguaranteedunder Section 7 of the Act.DatedBy(Representative)(Title)E. 1. DUPONTDE NEMOURS ANDCOMPANY(Employer)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1624 Wachovia Building, 301North Main Street, Winston-Salem, North Carolina 27101,Telephone 919-723-2300.